—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 22, 1997 (People v Gordon, 242 AD2d 640), affirming a judgment of the Supreme Court, Kings County, rendered November 23, 1994.
Ordered that the application is denied.
*411The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Prudenti, P.J., Santucci, Florio and Friedmann, JJ., concur.